DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veis US 9,067,408 (hereinafter “Veis”) in view of Kito US 2007/0126832 (hereinafter “Kito”).
Regarding claims 10, Veis a support for a print substrate in a printing system that includes a printing mechanism (80) defining a print zone (62) to apply printing fluid to the print substrate, the support comprising: 
a pallet (50) to support a print substrate through the print zone; and 
a vacuum mechanism (each pallet may comprise “own independent vacuum mechanism” or “vacuum source is located remotely”) to apply a vacuum to the pallet to draw and removably secure a print substrate to the pallet.
Veis fails to explicitly teach the vacuum mechanism to apply the vacuum to the pallet selectively beginning near a leading edge of a print substrate on the pallet and ending near a trailing edge of the print substrate on the pallet as the pallet supports the print substrate through the print zone.
Kito teaches the known concept of controlling vacuum to suck a sheet depending on the position of the leading/trailing edge (selectively beginning near a leading edge of a print substrate on the pallet and ending near a trailing edge of the print substrate) of a sheet passing a printing region in order to prevent image quality from being degraded in the leading and trailing edges of the recording sheet.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Veis’ printing system with applying the vacuum to the pallet selectively beginning near a leading edge of a print substrate on the pallet and ending near a trailing edge of the print substrate on the pallet as taught by Kito in order to prevent image quality from being degraded in the leading and trailing edges of the recording sheet passing the print zone.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 20-25 are allowed because no prior art was found to teach or suggest the vacuum mechanism of claim 20 in combination with the other claimed elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653